Citation Nr: 1811850	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right forehead injury also claimed as a head injury and brain injury.

2. Entitlement to service connection for a right forehead injury also claimed as a head injury and brain injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 statement of the case issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

With respect to the Veteran's claim for a right forehead injury, the Board notes that the RO previously denied a claim of service connection for a right forehead injury in a final March 2000 rating decision.  In January 2012, the Veteran filed another claim seeking service connection for a right forehead injury, which was denied in the July 2014 statement of the case currently on appeal.  Review of the record reveals that he is seeking service connection for the same symptoms of memory issues resulting from a 1974 in-service car accident.  The Board therefore finds that the Veteran's current claim for service connection for a right forehead injury is not a "new" claim as the current claim continues to encompass the matter of whether the Veteran's memory issues are the result of a brain or head injury linked to the in-service car accident.  As such, new and material evidence is required in order for the Board to consider the substantive merits of the claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in March 2000, the Veteran was denied service connection for a right forehead injury.  

2.  The evidence associated with the claims file subsequent to the March 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right forehead injury, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a right forehead injury.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in May 2012.  With regard to the duty to assist, VA has obtained all identified and available service and post-service treatment records.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

In the March 2000 rating decision, the RO denied service connection for a right forehead injury because there was no record of treatment in service for a right forehead injury.  The RO also stated that although a VA examiner had indicated that the Veteran had a history of memory loss and microadenoma of the pituitary gland, no medical opinion had been provided linking the current diagnosis to the Veteran's military service.  The Veteran did not submit a notice of disagreement within a year of the rating decision.  Therefore, the March 2000 rating decision became final.

In January 2012, the Veteran filed another claim for entitlement to service connection for a right forehead injury.  While the Veteran continues to assert that his current memory issues are related to an in-service head injury, records associated with the file since the January 2012 claim indicate that the Veteran also has diagnoses for adjustment and cognitive issues.  A June 2012 addendum to a mental health diagnostic study from Detroit VA Medical Center indicates a diagnosis for adjustment disorder with depressed mood, cognitive disorder NOS.  These conditions were not diagnosed at the time of the prior final decision.  As such, the Board determines that this evidence is new.  Nor is the evidence cumulative or redundant of any evidence already of record.  Additionally, as the Veteran claims additional symptoms related to service, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a head injury.  

Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for a right forehead injury is reopened.  38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for service connection for a right forehead injury is reopened.  

REMAND

While the Board has reopened the claim for service connection for a right forehead injury, additional development is needed before adjudicating the claim.  Specifically, a new VA opinion is required.

In May 2014, the Veteran underwent a VA examination pertaining to a traumatic brain injury (TBI).  The examiner noted the Veteran's in-service 1974 car accident and post-service work history.  The examiner opined that the Veteran does not have a TBI and that his memory and cognitive issues are more likely due to hypertensive dementia.  However in a December 2015 brief, the Veteran's representative indicated that the Veteran has confirmed diagnoses for adjustment disorder with depressed mood and cognitive disorder NOS, which the May 2014 VA opinion did not address.  The Board agrees.  While the May 2014 VA examiner addressed the Veteran's cognitive issues in general, she did not address the diagnosis for a cognitive disorder specifically.  Nor did the examiner address the adjustment or depressive disorders at all.  Because the Veteran had the diagnoses during the appeal period, the May 2014 VA examiner needed to address the diagnoses and whether they are accurate or in error.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Additionally, the Board notes that August 1999 and July 2013 MRIs of the Veteran's brain indicate impressions of an enlarged pituitary gland.  The August 1999 MRI also notes a history of head injury and claimed memory loss, which suggests to the Board that the findings could relate to a head injury.  While the May 2014 VA examiner noted the July 2013 MRI, she did not explain whether either diagnosis for an enlarged pituitary gland is related to the Veteran's current cognitive issues or his claimed in-service head trauma.  The Board finds that such an opinion is necessary as well.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of the Veteran's current head/brain conditions.

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

Any opinion provided must be accompanied by a rationale and must take the Veteran's lay statements into consideration.  The examiner is advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

First, the examiner is asked to identify any current and previous head/brain/cognitive diagnoses.  Specifically, the examiner must address the June 2012 diagnoses for adjustment disorder with depressed mood and cognitive disorder NOS as well as the August 1999 and July 2013 MRI impressions for an enlarged pituitary gland.  

For each diagnosed head/brain/cognitive condition, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by or is otherwise related to a) the Veteran's 1974 in-service car accident or b) is otherwise caused by or related to his active service.

2. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


